Citation Nr: 1211583	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a liver disability, claimed as elevated liver enzymes.

3.  Entitlement to service connection for hemorrhoids, claimed as blood in the stool.

4.  Entitlement to service connection for a neck scar.

5.  Entitlement to service connection for a genital rash, claimed as penile warts.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2004 to August 2008, including combat service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in pertinent part, denied the Veteran's claims for service connection for elevated liver enzymes, blood in the stool, a scar on the neck and a groin rash.  In addition, his claim for service connection for PTSD was granted an initial rating of 30 percent was assigned.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In October 2011, subsequent to the issuance of the April 2010 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived in January 2012. See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current hemorrhoids were not present in service and are not etiologically related to service.

2.  The Veteran withdrew his claims for service connection for a neck scar, chronic liver disease and a genital rash at his June 2011 hearing.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for withdrawal of the appeals with regard to claims for service connection for a neck scar, chronic liver disease and a genital rash have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CVAC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regards to his claim for service connection for blood in the stool in a December 2008 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.  The elements of proper Dingess notice were also provided in this preadjudication December 2008 letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  

The CVAC has held that that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the AOJ and do not apply to hearings before the Board.  As the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

During the June 2011 hearing, the issue on appeal was identified.  The undersigned inquired as to the Veteran's current hemorrhoid symptoms.  The Veteran was asked when he first developed his hemorrhoids and whether he sought treatment during service for this condition.  The Board thereby fulfilled its duty under Bryant. 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claim. 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as peptic ulcers are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hemorrhoids Claim

The Veteran contends that service connection for hemorrhoids is warranted as it was claimed within one year of his discharge from service.

A June 2003 service entrance examination and a June 2008 service discharge examination were negative for any relevant abnormalities and the Veteran denied rectal disease, hemorrhoids or blood from the rectum in the accompanying Reports of Medical History (RMHs).  The remaining service treatment records were negative for complaints, treatments or diagnoses related to hemorrhoids or blood in the stool.

A December 2008 VA general medicine examination reflected the Veteran's complaints of blood in his stools for approximately the past two months and that these symptoms disappeared approximately two weeks ago.  The blood was bright red per the rectum.  A history of hemorrhoids, chronic constipation and inflammatory bowel disease were denied.

A physical examination conducted during a January 2009 VA genitourinary examination was negative for anal lesions or warts.  A digital rectal examination was not performed.

A January 2009 VA treatment note reflected the Veteran's reports of blood in his stool.  An assessment of hematochezia with likely hemorrhoids was made.  A colonoscopy was scheduled.

A February 2009 VA treatment note indicated that a colonoscopy had been performed due to complaints of blood in the Veteran's stool.  Melena, hematochezia and abdominal pain were denied.  The colonoscopy showed hemorrhoids and that the bleeding was "resolved."  A high fiber diet was recommended and the Veteran was to return to the clinic as needed.

During a June 2011 hearing, the Veteran testified that he first developed blood in his stool in 2008 right around the time he was discharged from service.  He was not diagnosed with hemorrhoids until February 2009 and he had flare-ups on a monthly basis.  He may have gone to sick call during service for the hemorrhoids.

The Veteran has a current disability as he has been diagnosed with hemorrhoids.
In order for his current hemorrhoids to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

The Veteran's June 2008 service discharge examination was negative for any relevant abnormalities and the Veteran specifically denied hemorrhoids or blood from the rectum in the accompanying RMH.  The first clinical evidence of hemorrhoids was in January 2009.  The Veteran has not reported a continuity of symptomology and indicated during a December 2008 VA examination that his symptoms began two months previously (i.e., October 2008) and testified during his June 2011 hearing that they began "right around" his discharge from service.  No medical opinion suggesting a nexus between the Veteran's hemorrhoids and service has been submitted.  

The Veteran is not competent to opine as to the etiology of his current hemorrhoids as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current hemorrhoids and service are not probative as to this question.

Peptic ulcers are considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of peptic ulcers.  Although the Veteran has argued that service connection for hemorrhoids is warranted as the condition was claimed within 100 days of service discharge, the applicable regulations do not consider hemorrhoids to be a chronic disease subject to such presumptive service connection.

As the evidence is against finding a nexus between hemorrhoids and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Neck Scar, Chronic Liver Disease and Genital Rash Claims

During his June 2011 hearing, the Veteran's representative indicated that the Veteran wished to withdraw his appeals with regard to the claims of entitlement to for service connection for a neck scar, chronic liver disease and a genital rash.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeals as to these claims and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claims of entitlement to service connection for a neck scar, chronic liver disease and a genital rash.  These claims are dismissed.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for chronic liver disease is dismissed.

Entitlement to service connection for a neck scar is dismissed.

Entitlement to service connection for a genital rash is dismissed.


REMAND

An October 2011 VA treatment note submitted by the Veteran suggested that he had returned to treatment for his service connected PTSD in June 2010.  In addition, the October 2011 VA treatment note indicated that the Veteran had resumed taking his prescription medication and that he was experiencing panic symptoms.  VA treatment records dated through December 2009 are located in the claims file and there are no electronic medical records.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records, including records from the Brick VA Clinic.  Treatment records dated through December 2009 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


